Exhibit 10.6

Employee

Restricted Stock Grant Agreement under

the Orthofix International N.V.

2012 Long-Term Incentive Plan

This Employee Restricted Stock Grant Agreement (the “Agreement”) is made this
            day of                     (the “Grant Date”) between Orthofix
International N.V., a Curacao company (the “Company”), and the person signing
this Agreement adjacent to the caption “Award Recipient” on the signature page
hereof (the “Award Recipient”). Capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Orthofix International
N.V. 2012 Long-Term Incentive Plan (the “Plan”).

WHEREAS, pursuant to the Plan, the Company desires to afford the Award Recipient
the opportunity to acquire Common Shares on the terms and conditions set forth
herein;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Restricted Stock.

(a) Number of Shares/Vesting. The Company hereby grants to the Award Recipient,
on the Grant Date, an Award of             shares of Stock (“Common Shares”)
under the Plan subject to the vesting schedule and terms and conditions set
forth below (the “Restricted Stock”). Subject to earlier termination in
accordance with the Plan or this Agreement and the terms and conditions herein,
Restricted Stock granted under this Agreement shall vest with respect to 25% of
the shares covered hereby on each of the first, second, third and fourth
anniversaries of the Grant Date (each, a “Vesting Date”); provided, however, for
the avoidance of doubt, that there shall be no proportionate or partial vesting
in the periods prior to or between each Vesting Date.

(b) Additional Documents. The Award Recipient agrees to execute such additional
documents and complete and execute such forms as the Company may require for
purposes of this Agreement.

(c) Issuance of Restricted Stock; Dividend and Distribution Rights. Upon the
vesting of any Restricted Stock pursuant to the terms hereof, the restrictions
of Sections 1(a) and 3 shall lapse with respect to such vested Restricted
Stock. The issuance of the Restricted Stock under this grant shall be evidenced
in such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates. As the Award Recipient’s vests as described above, the
recordation of the number of Common Shares attributable to such Award Recipient
will be appropriately modified.

2. Incorporation of Plan. The Award Recipient acknowledges receipt of the Plan,
a copy of which is annexed hereto, and represents that he or she is familiar
with its terms and provisions and hereby accepts this grant of Restricted Stock
subject to all of the terms and provisions of the Plan and all interpretations,
amendments, rules and regulations which may, from time to time, be promulgated
and adopted pursuant to the Plan. The Plan is incorporated herein by reference.
In the event of any conflict or inconsistency between the Plan and this
Agreement, the Plan shall govern and this Agreement shall be interpreted to
minimize or eliminate any such conflict or inconsistency.

3. Restrictions on Transfer. To the extent not yet vested, the Restricted Stock
may not be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of, whether by operation of law or otherwise.

4. Notification of Election Under Section 83(b) of the Code. Under Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), the difference
between the purchase price paid for the Restricted Stock (i.e., zero), and the
fair market value of shares on the date any forfeiture restrictions lapse with
respect to such shares, will be reportable as ordinary income at that time.
applicable to it. An Award Recipient may elect to be taxed at the time the
shares are acquired, rather than when such shares cease to be subject to such
forfeiture restrictions, by filing an election under Section 83(b) of the Code
with thirty days after the Grant Date. In such event, the Award Recipient will
have to make a tax payment based on the fair market value of the shares on the
Grant Date being treated as ordinary income. The form for making this election
is attached as Exhibit A hereto. Failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by the Award
Recipient as the forfeiture restrictions lapse.



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, THE AWARD RECIPIENT ACKNOWLEDGES THAT IT IS HIS OR
HER SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER
SECTION 83(b), EVEN IF THE AWARD RECIPIENT REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF. THE AWARD RECIPIENT
AGREES AND ACKNOWLEDGES THAT HE OR SHE IS RELYING SOLELY ON HIS OR HER OWN
ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b)
ELECTION.

5. Termination of Service.

(a) Termination of Service Other than for Cause, Death, Disability, Qualified
Retirement or Voluntary Termination. If, prior to vesting, the Award Recipient’s
Service is terminated or the Award Recipient retires in accordance with the
Company’s retirement policies, the Restricted Stock shall be considered vested
as of the date of such termination of Service with respect to the aggregate
number of Common Shares as to which the Restricted Stock would have been vested
as of December 31 of the year in which such termination of Service occurs. The
unvested portion of the Restricted Stock shall be forfeited by the Award
Recipient and cancelled by the Company as of the date of the Award Recipient’s
termination of Service, and the Award Recipient shall have no further right or
interest therein. In no event shall this Section 5(a) apply if the termination
of Service is (i) for Cause, (ii) by reason of death, Disability or Qualified
Retirement or (iii) as a result of a Voluntary Termination.

(b) Termination of Service for Cause; Voluntary Termination. If, prior to
vesting, (i) the Award Recipient’s Service is terminated by the Company or any
of its Subsidiaries for Cause, or (ii) the Award Recipient terminates Service
under circumstances constituting a Voluntary Termination, the unvested portion
of the Restricted Stock shall be forfeited by the Award Recipient and cancelled
by the Company as of the date of the Award Recipient’s termination of Service,
and the Award Recipient shall have no further right or interest therein unless
the Committee in its sole discretion shall determine otherwise.

(c) Termination of Service for Death, Disability or Qualified Retirement. If the
Award Recipient’s Service terminates by reason of death, Disability or Qualified
Retirement, the Restricted Stock shall automatically vest in full as of the date
of the Award Recipient’s termination of Service.

(d) Effect of Employment Agreements Generally. The Company and the Award
Recipient agree that notwithstanding anything to the contrary in any Employment
Agreement, the terms of an Employment Agreement expressly defining whether and
in what manner (including upon termination of employment) the unvested portion
of the Restricted Stock shall vest shall not control over the terms of this
Agreement, and shall be disregarded in their entirety with respect to the terms
of this Award.

6 Change in Control. Upon the occurrence of a Change in Control, the Restricted
Stock shall automatically vest in full.

7. Withholding. The Award Recipient (or following the Award Recipient’s death,
the Award Recipient’s estate, personal representative, or beneficiary, as
applicable) shall be liable for any and all U.S. federal, state or local taxes
of any kind required by law to be withheld with respect to the vesting of
Restricted Stock, as well as for any and all applicable withholding tax
requirements of any other country or jurisdiction. When the Restricted Stock
vests (or, in the event that tax withholding is required as of an earlier date,
then such earlier date), the Company shall cause the Award Recipient (or
following the Award Recipient’s death, the Award Recipient’s estate, personal
representative, or beneficiary, as applicable) to satisfy all of his or her tax
withholding obligations by having the Company withhold a number of Common Shares
that would otherwise become vested (or would be eligible for future vesting)
having a Fair Market Value (as of the close of business on the Vesting Date or
date that tax withholding is required) not in excess of the minimum amount of
tax withholding obligations required by law to be withheld with respect to such
vesting or other applicable event requiring tax withholding.



--------------------------------------------------------------------------------

8. No Employment or Other Rights. This grant of Restricted Stock does not confer
upon the Award Recipient any right to be continued in the employment of, or
otherwise provide Services to, the Company or any Subsidiary or other affiliate
thereof, or interfere with or limit in any way the right of the Company or any
Subsidiary or other affiliate thereof to terminate such Award Recipient’s
employment or other service relationship at any time. For purposes of this
Agreement only, the term “employment” shall include circumstances under which
Award Recipient provides consulting or other Services to the Company or any of
its Subsidiaries as an independent contractor, but such Award Recipient is not,
nor shall be considered, an employee; provided, however, nothing in this
Section 8 or this Agreement shall create an employment relationship between such
person and the Company or its applicable Subsidiary, as the usages described in
this Section are for convenience only.

9. Adjustment of and Changes in Common Shares. In the event of any merger,
consolidation, recapitalization, reclassification, stock dividend, extraordinary
dividend, or other event or change in corporate structure affecting the Common
Shares, the Committee shall make such adjustments, if any, as it deems
appropriate in the number and class of shares subject to the Restricted Stock.
The foregoing adjustments shall be determined by the Committee in its sole
discretion.

10. Rights as a Shareholder. Except as otherwise provided in this Agreement, the
Award Recipient shall have all rights of a stockholder with respect to the
Restricted Stock granted under this Agreement, including voting
rights. Notwithstanding the foregoing, dividends with respect to any Restricted
Stock granted under this Agreement shall accrue, but shall not be paid, until
the Award Recipient shall become the holder of record thereof, and no adjustment
shall be made for dividends or distributions or other rights in respect of any
Restricted Stock for which the record date is prior to the date upon which the
Award Recipient shall become the holder of record thereof.

11. Discretionary Nature of Plan. The Plan is discretionary in nature, and the
Company may suspend, modify, amend or terminate the Plan in its sole discretion
at any time, subject to the terms of the Plan and any applicable limitations
imposed by law. This Restricted Stock grant under the Plan is a one-time benefit
and does not create any contractual or other right to receive additional
Restricted Stock or other benefits in lieu of Restricted Stock in the
future. Future grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the timing of any grant, the number of shares of
Restricted Stock granted, and the vesting provisions.

12. Miscellaneous Provisions.

(a) Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to the conflicts of laws provisions
thereof.

(b) Notice. Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of recipient in a manner typical with respect to communications of
that type), or given in writing. Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Award Recipient at the address that he or she has most recently provided to the
Company. Any notice given electronically shall be deemed effective on the date
of transmission.

(c) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(e) Amendments. The Board and the Committee shall have the power to alter or
amend the terms of the grant of Restricted Stock as set forth herein from time
to time, in any manner consistent with the provisions of Sections 5.3 and 18.10
of the Plan, and any alteration or amendment of the terms of this grant of
Restricted Stock by the Board or the Committee shall, upon adoption, become and
be binding on all persons affected thereby without requirement for consent or
other action with respect thereto by any such person. The Committee



--------------------------------------------------------------------------------

shall give notice to the Award Recipient of any such alteration or amendment as
promptly as practicable after the adoption thereof. The foregoing shall not
restrict the ability of the Award Recipient and the Board or the Committee by
mutual written consent to alter or amend the terms of this grant of Restricted
Stock in any manner which is consistent with the Plan.

(f) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the Award Recipient and the Company.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Award Recipient and the Company regarding the grant of
Restricted Stock and supersede all prior arrangements or understandings (whether
oral or written and whether express or implied) with respect thereto. In the
event the Award Recipient has an Employment Agreement, any conflicts or
ambiguities shall be resolved first by reference to the Plan, then to this
Agreement, and finally to the Employment Agreement. In the event such conflict
or ambiguity cannot be resolved by reference to the Plan, reference shall be
made to this Agreement. Finally, and only in the event such conflict or
ambiguity cannot be resolved by reference to the Plan and this Agreement,
reference shall be made to the Employment Agreement.

13. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

“Employment Agreement” shall mean a written employment, change in control or
change of control agreement between the Award Recipient and the Company and/or a
Subsidiary. Employment Agreement expressly does not include any offer letter,
at-will employment arrangements or an employment or similar agreement entered
into outside the United States solely for purposes of complying with local law
requirements with respect to employment. For purposes of this Agreement only and
subject to Section 8, the term “Employment Agreement” shall include a written
agreement under which the Award Recipient provides consulting or other services
as an independent contractor to the Company.

“Qualified Retirement” shall mean a retirement from Service in accordance with
the Company’s retirement policies by the Award Recipient in which, at the time
of such retirement, the sum of the Award Recipient’s age and consecutively
completed 12-month periods of Service, in each case without giving credit for
any partial years, equals or exceeds 75.

“Voluntary Termination” shall occur when the Award Recipient voluntarily ceases
Service for any reason or no reason (e.g., the Award Recipient elects to cease
being an employee or director or provide consulting services or the Award
Recipient resigns or quits). Notwithstanding the foregoing, a Voluntary
Termination shall not occur as a result of termination of Service as a result of
death, Disability or Qualified Retirement, or termination by the Award Recipient
for “good reason” (in accordance with an Employment Agreement providing for such
rights).

(Remainder of page intentionally left blank)



--------------------------------------------------------------------------------

EXECUTED on the date first written above.

 

COMPANY: ORTHOFIX INTERNATIONAL N.V. By:

 

Name: Title: AWARD RECIPIENT: By:

 

Name: Title: